Citation Nr: 1328526	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  05-13 953A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  
 
2.  Entitlement to service connection for an acquired 
psychiatric disorder, other than PTSD.  
 
3.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, 
type II.  
 
4.  Entitlement to service connection for bilateral hearing 
loss.  
 
5.  Entitlement to service connection for tinnitus.  
 
6.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy of the right lower 
extremity prior to February 2, 2010, and in excess of 20 
percent thereafter.  


 
7.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy of the left lower 
extremity prior to February 2, 2010, and in excess of 
20 percent thereafter.


REPRESENTATION

Appellant represented by:	David Huffman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to 
September 1971, to include service in the Republic of 
Vietnam.  
 
This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  A videoconference hearing was held in March 2009 
before the undersigned Acting Veterans Law Judge, sitting in 
Washington, D.C.  A copy of the transcript of that hearing 
is of record.  In July 2009, the Board remanded these claims 
for additional evidentiary development.  In a December 2011 
decision, the Board denied the claims on appeal. 

Subsequent to that action, the Veteran appealed the denial 
to the Unites States Court of Appeals for Veterans Claims 
(Court).  While the case rested with the jurisdiction of the 
Court, the Board, sua sponte, issued an additional decision 
in September 2012 vacating the December 2011 decision, and 
remanding the Veteran's appeal for a hearing before a 
Decision Review Officer (DRO).  In that decision, the Board 
found that, while a second Board hearing was not 
appropriate, the Veteran nonetheless demonstrated that he 
was denied due process of law because his request for a DRO 
hearing had not been addressed by the RO, and additional 
evidence associated with the record was not considered at 
the time of the December 2011 Board decision.

Citing Cerullo v. Derwinski, 1 Vet. App. 195, 201 (1991), 
VA's Secretary filed an Unopposed Motion to Remand (Motion) 
noting that, due to the Veteran's appeal to the Court prior 
to the Board's September 2012 decision, the Board was 
without jurisdiction to take any action on the Veteran's 
claims at that time, to include vacatur of the December 2011 
Board decision.  In an Order dated in November 2012, the 
Court granted the Motion, set aside the Board's 
September 2012 decision, and remanded the case to the Board 
for readjudication.  Because that decision was set aside, no 
action was taken pursuant to the Board's September 2012 
vacatur or remand, which will be addressed in detail below.

As such, each issue currently on appeal is addressed in the 
REMAND portion of the decision below and they are REMANDED 
to the RO.


ORDER TO VACATE
 
As noted in September 2012, the Board may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 
(2012).  


In July 2012, the Veteran's attorney filed a motion to 
vacate the Board's December 2011 decision based on a denial 
of due process of law.  A review of the motion, as well as 
the evidence in the file, shows that the Veteran and his 
attorney were provided with a supplemental statement of the 
case (SSOC) in February 2011 and the case was subsequently 
transferred to the Board on September 24, 2011. 
However, a February 2011 letter to the RO in response to the 
SSOC, as well as an August 2011 letter with additional 
medical evidence, were received at the RO prior to the 
transfer of the file to the Board (but were never associated 
with the Veteran's claims folders before the Board issued 
its decision in December 2011).  Notably, in the February 
2011 letter, the Veteran requested a personal hearing before 
a DRO.  The August 2011 letter did not waive RO review of 
the additional evidence.  See 38 C.F.R. § 20.1304 (2012).  
 
The Veteran's attorney has demonstrated that the Veteran was 
denied due process of law because his request for a Decision 
Review Officer hearing was not addressed by the RO, and 
because the additional evidence he submitted prior to the 
transfer of the file to the Board was not associated with 
the claims file before the Board issued its decision in 
December 2011.  Accordingly, the December 8, 2011 Board 
decision addressing the issues listed on the initial page of 
this document is vacated.  

The Veteran also requested a hearing before a Veterans Law 
Judge at the RO.  However, since he has already been 
afforded a hearing before a Veterans Law Judge on the issues 
before the Board, the Board has construed the Veteran's 
request as a motion for a second Board hearing.  The motion 
is denied. The Veteran has not presented good cause for why 
a second Board hearing is necessary.  
 

REMAND

As discussed above, the Veteran filed a request for a 
hearing before a DRO at the RO before his case was 
transferred to the Board.  Hence, a remand is necessary.  
Additionally, the Veteran submitted additional evidence in 
conjunction with his claim, but did not include a waiver of 
RO review of the evidence, as required by 38 C.F.R. § 
20.1304 (2012). 
Since the evidence was sent directly to the RO, the Board 
finds that he would be prejudiced if the evidence was 
considered in the first instance in the absence of a waiver, 
particularly since the evidence is neither duplicative nor 
irrelevant to the issues before the Board.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304 (2012).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of 
all medical care providers who treated 
the Veteran for his claimed disabilities 
since February 2011.  After securing the 
necessary release, the RO should obtain 
these records, including any VA medical 
records generated from that date.

2.  Schedule the Veteran for a personal 
hearing before a Decision Review Officer 
at the RO.  

3.  After the hearing, review the 
evidence associated with the claims file 
since the February 2011 SSOC and 
readjudicate the claims.  If the 
benefits sought are not fully granted, 
the Veteran and his representative, if 
any, should be furnished an SSOC, and be 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 


that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2012).


______________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


